DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 3, 2020, and November 20, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Response to Amendment
The preliminary amendment filed November 3, 2020, has been entered. Claims 1-14 remain pending in the application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: reference numbers “120a, b” in para. 44, line 5; “106a, b”, “108a, b”, and “110a, b” in para. 46, lines 3-4; and “140” in para. 53, line 1. 
The examiner notes that in Fig. 4b, it appears that reference character “144” has been used to designate both the cuff and the female attachment members. It appears that reference character “144” designating the cuff in Fig. 4b should read --140--, consistent with the specification at para. 53, line. See annotated Fig. 4b below.

    PNG
    media_image1.png
    569
    448
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 46, line 5, “the two portions 106a, b, 108a, b and 110a, b are reversible attached … by linear attachment members 126a, b, c and d, respectively” does not appear to accurately correspond to the reference characters shown in Fig. 2, since it appears that the two portions of the crossbar 106 are attached by linear attachment member 126d, the two portions of goal post member 108 are attached by linear attachment member 126b, and the two portions of goal post member 110 are attached by linear attachment member 126c. The reference numbers in the specification should be corrected to correspond to what is shown in the drawings.
In para. 49, line 5, “134a. b” should read --134a, b--
In para. 55, a period has been omitted at the end of the paragraph.
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 1, “any of claims 4” should read --claim 4--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 8, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “the rotatable attachment portion” in line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the rotatable attachment portion” is interpreted to mean --the rotatable attachment member--.
Regarding claim 8, it is unclear whether “first and second upright portions” introduced in line 2 are the same components described as “first and second goalpost members” in claim 1, and it is unclear whether “a crossbar portion” in line 3 is the same component described as a “crossbar member” in claim 1. For the purpose of examination, claim 8 is interpreted in view of Applicant’s disclosure to mean that the first and second goalpost members are upright and extend below the crossbar-goalpost corner portions, the crossbar member extends horizontally between the crossbar-goalpost corner portions, and the rotatable attachment member is operable to attach to an upper end of one of the upright goalpost members.
Claim 10 recites the limitation “the crossbar-goalpost attachment member” in line 4. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the crossbar-goalpost attachment member” is interpreted to mean --the crossbar-goalpost corner portion--.
Claim 12 recites only the rotatable attachment member of claim 1. Neither claim 1 nor claim 12 recites any structural features of the rotatable attachment member itself, such that it is unclear what would be encompassed by the broad statement of a rotatable attachment member in claim 12.
Claim 13 recites the limitations “the collar attachment portion” in line 2 and “the adjacent outer face” and “the adjacent goal face” in line 3. There is insufficient antecedent basis for these limitations in the claims. It is unclear what is being claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites only the rotatable attachment member of claim 1 and therefore fails to include all the limitations of the claim from which it depends. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN 207041846 U, hereinafter Lin).
claim 1, Lin discloses a goal frame for a goal apparatus (see annotated Fig. 1 below), the goal frame comprising: a crossbar member, first and second goalpost members, a support member (6), and a rotatable attachment member (at 4 in Fig. 1; see English translation at lines 104-106, 127-133, and 140-157; for clarity, the examiner notes that the Lin specification uses reference number “7” to refer to the connecting member that is designated by reference number “4” in the drawings, which is identical to the connecting member 3 shown in Fig. 5). Respective ends of the crossbar member are attached to a respective end of the first and second goalpost members to form a goal face, as shown in Fig. 1, the attachment forming a crossbar-goalpost corner portion of the goal face (see annotated Fig. 1 below). The rotatable attachment member (4) is attached to the goal face adjacent to the crossbar-goalpost corner portion (via hinge hole 33, Fig. 5; see English translation, lines 145 and 155-157) and to an end of the support member (6, Fig. 1; via plug-in portion 31 shown in Fig. 5; see English translation at lines 140-145 and 155-157). The rotatable attachment member (4) is operable to rotate about the part of the goal face to which it is attached (i.e., the goalpost member, via hinge hole 33) from a first position in which the attached support member (6) extends outwardly from the goal face (see Fig. 1) to a second position in which the attached support member (6) extends along substantially the same plane as the goal face (as a result of the location and configuration of the rotatable attachment members 3 and 4 as shown in Figs. 1, 2, and 5; see English translation, lines 149-157).

    PNG
    media_image2.png
    600
    761
    media_image2.png
    Greyscale

Regarding claims 2-4, Lin further discloses the rotatable attachment member (see Fig. 5, member 4 being identical to member 3 as noted above) comprises a first attachment portion (hinge portion 32 with hinge hole 33) operable to form an attachment with a part of the goal face (i.e., the goalpost member) and a second attachment portion (plug in portion 31) operable to form an attachment with the support member 6) (claim 2); wherein the first attachment portion (32, 33; Fig. 5) comprises an attachment collar (32) comprising an aperture (33) operable to receive a part of the goal face (i.e., the goalpost member) such that the rotatable attachment member (4) can rotate about the part of the goal face received (i.e., the goalpost member) (claim 3); and wherein the rotatable attachment member (4) comprises a linker claim 4).

    PNG
    media_image3.png
    529
    526
    media_image3.png
    Greyscale

Regarding claim 7, Lin further discloses the linker (see annotated Fig. 5 above) comprises two discrete spaced portions (spaced opposing side surfaces as shown above) extending between the first attachment portion (32) and the second attachment portion (31). The examiner notes that the term “portion” used in claim 7 is broad, and is interpreted according to its ordinary definition to mean “a part of a whole” (Collins English Dictionary, 12th Edition). The term “discrete” is interpreted according to its ordinary definition to mean “separate or distinct in form or concept” (ibid). The first and second opposing side surfaces of Lin’s linker are two distinct parts of the linker which are spaced apart by the intervening central 
Regarding claim 8, Lin further discloses the first and second goalpost members comprise respective first and second upright portions extending below the crossbar-goalpost corner portions, and the crossbar member comprises a crossbar portion extending horizontally between the crossbar-goalpost corner portions, as shown in Fig. 1. The rotatable attachment member (4) is operable to attach to an upper end of one of the upright portions of the first and second goalpost members, as shown in Fig. 1. (See note on claim interpretation in rejection under 35 USC 112(b) above.)
Regarding claim 10, Lin further discloses the first attachment portion (32, 33, Fig. 5) of the rotatable attachment member (4) is operable to receive a portion of the goalpost member (see Fig. 1 and English machine translation, line 145).
Regarding claim 12, Lin discloses the rotatable attachment member (4) as discussed above for claim 1.
Regarding claim 13, Lin further discloses the rotatable attachment member (4, Fig. 1) includes a collar attachment portion (hinge portion 32 attached to goalpost members) that is substantially flush with an adjacent outer face of the goal face when attached (see Fig. 1). Lin’s collar attachment portion is protrudes minimally from the goal face as shown in Fig. 1 and is therefore considered to read on the phrase “substantially flush”, which is interpreted in view of 
Regarding claim 14, Lin discloses a kit of parts for a goal apparatus comprising the goal frame (Fig. 1) as discussed above for claim 1, and a net configured for attachment to the goal frame (see English translation, lines 131-132, “install the net on the gantry 10 and the net support 6 to form a football goal”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Meeks et al. (US Patent No. 5,839,733, hereinafter Meeks).
Regarding claim 5.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Childers, Jr. (US Patent No. 5,580,064, hereinafter Childers).
Regarding claim 9, Lin teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lin does not explicitly teach that the crossbar member and the goalpost members are reversibly attachable. However, Childers teaches a similar goal frame (Figs. 1-2; col. 3, lines 22-30) comprising a crossbar member (46) that is reversibly attachable to first and second goalpost members (20, 24; see col. 4, lines 6-21; col. 4, lines 50-52), so that the goal frame can be disassembled to a suitably portable size (col. 2, lines 14-17; e.g., to fit in a typical vehicle trunk, col. 1, lines 62-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin by reversibly attaching the crossbar member to the goalpost members, as suggested by Childers, so that the goal frame can be more compactly disassembled when necessary (e.g., for transportation or storage in a space smaller than the folded size of the goal frame).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Davis (US Patent No. 3,540,726, hereinafter Davis).
Regarding claim 11, Lin teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lin does not explicitly teach the goal face comprises a flange operable to abut against the rotatable attachment member. However, to solve the problem of holding a rotatable member in position on an upright post, Davis teaches a flange (63, Fig. 5; col. 3, lines 9-12) on the post (45), the flange (63) operable to abut against the rotatable member (rotatable sleeve 60) and hold the rotatable member (60) in position on the post (45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrod (GB 2,297,493 A), Alvern (GB 2,336,322 A), Samba Aluminum Folding Goal (non-patent literature), and Jaypro Folding Steel Soccer Goals (non-patent literature) each discloses a goal frame comprising a rotatable attachment member operable to rotate from a first position in which an attached support member extends outwardly from the goal face and a second position in which the attached support member extends along substantially the same plane as the goal face.
Dietrich (US Patent No. 3,979,120) discloses a goal frame comprising a flexible linker (11) at each joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /December 3, 2021/